Exhibit 10.1

[AXIS Logo]

January 23, 2015

John D. Nichols, Jr.

[Address]

Dear Jay:

We are delighted that you have decided to continue your service with AXIS
Specialty U.S. Services, Inc., a Delaware corporation (the “Company”) and wholly
owned, indirect subsidiary of AXIS Capital Holdings Limited, a Bermuda company
(the “Parent”). We thought it would be useful to lay out the terms and
conditions of our agreement in this letter agreement (this “Agreement”).

 

1) Employment

 

  a) Position and Duties. Effective January 1, 2015 the Company shall employ you
in the position of Chief Executive Officer of AXIS Reinsurance of the Parent or
in such other position as is mutually agreeable to you and the Company. You will
report directly and exclusively to the Chief Executive Officer of the Parent, or
any other individual as is mutually agreeable to you and the Company. You will
be expected to devote your full business time and energy, attention, skills and
ability to the performance of your duties and responsibilities to the Company
and its direct and indirect subsidiaries (collectively, the “Parent Group”) on
an exclusive basis, as requested by the Chief Executive Officer of the Parent,
and shall faithfully and diligently endeavor to promote the business and best
interests of the Company and its subsidiaries and affiliates. Anything herein to
the contrary notwithstanding, nothing shall preclude you from (i) upon the
written approval of the Parent’s Board, serving on the board of directors of
another corporation or a trade association; (ii) serving on the board of
charitable organizations, (iii) engaging in charitable, community and other
business affairs, and (iv) managing your personal investments and affairs;
provided such activities do not, in the reasonable judgment of the Company,
materially interfere with the proper performance of your responsibilities and
duties hereunder.

 

  b) Place of Performance. In connection with your employment during the
Employment Term (as defined in Section 3(a)), you shall be based primarily at
the Company’s office in Hartford, CT except for necessary travel on company
business, except that throughout the duration of your secondment to AXIS Re
Europe under the terms of a letter agreement dated July 5, 2013 between you and
the Company, you shall be based primarily at AXIS Re Europe’s office in Zurich,
Switzerland except for necessary travel on company business.



--------------------------------------------------------------------------------

2) Compensation and Benefits

 

  a) During the Employment Term, your annual base salary shall be no less than
$900,000 (the base salary as may be increased from time to time referred to as
“Base Salary”) and shall be paid pursuant to the Company’s customary payroll
practices.

 

  b) In addition to the Base Salary, in each fiscal year of the Parent ending
during the Employment Term, you will be eligible to earn an annual cash bonus
(“Annual Bonus”). Your target Annual Bonus is 125% of your then current Base
Salary if the Parent achieves certain performance objectives and subject to your
individual performance pursuant to the Parent’s annual bonus plan. Except as
provided in Section 4 below, the Annual Bonus for each period will be paid only
if you are actively employed with the Company on the date of disbursement. Any
Annual Bonus payable hereunder shall be paid in the calendar year following the
applicable fiscal year of the Parent, after it has been determined by the
Compensation Committee of the Parent. Any such Annual Bonus shall be subject in
all respects to the Parent’s Executive Compensation Recoupment Policy, as it may
be amended from time to time, or any successor policy thereto.

 

  c) You will be eligible to participate in the Parent’s 2013 Executive
Long-Term Equity Compensation Program (the “Program”) as it may be amended from
time to time, or a successor plan, with an annual target restricted stock unit
award valued at $1,400,000 subject to: (i) the rules of the Program, which may
include adjustment of the target award value based on the Parent’s achievement
of certain performance objectives, and (ii) an award agreement in such form as
the Compensation Committee of the Parent may determine from time to time. Any
such award granted under the Program shall be subject in all respects to the
Parent’s Executive Compensation Recoupment Policy, as it may be amended from
time to time, or any successor policy thereto.

 

  d) During the Employment Term, you will be eligible to participate in or
receive benefits under any 401(k) savings plan, medical and dental benefits
plan, life insurance plan, short-term and long-term disability plans,
supplemental and/or incentive compensation plans, or any other employee benefit
or fringe benefit plan, generally made available by the Parent to senior
executives in accordance with the eligibility requirements of such plans and
subject to the terms and conditions set forth in this Agreement.

 

  e) During the Employment Term, you will be entitled to twenty-five (25) days
of paid vacation per calendar year (prorated for any partial years of
employment), subject to the applicable vacation policies and procedures on usage
and carry over. You are also eligible for two (2) personal days per year.

 

  f) During the Employment Term, the Company will reimburse you for all
reasonable business expenses incurred by you in the course of performing your
duties under this Agreement which are consistent with the Company’s policies in
effect from time to time with respect to travel, entertainment and other
business expenses, subject to the Company’s requirements with respect to
reporting and documentation of expenses. Reimbursements will be paid promptly
after submission and review of appropriate documentation, but in any event no
later than two and a half (2 1⁄2) months after the end of the calendar year in
which the expense was incurred.

 

  g) The Company will reimburse you for the reasonable legal expenses you incur
to have this Agreement approved within thirty (30) days of receiving proof of
such incurred expenses.

 

2



--------------------------------------------------------------------------------

3) Term of Employment

 

  a) The employment period shall commence on January 1, 2015, and shall
terminate on December 31, 2017 (the “Employment Term”), unless earlier
terminated as provided in this Section 3. Your employment hereunder may be
terminated by the Company or by you, as applicable, without any breach of this
Agreement under the following circumstances:

 

  (i) Death. Your employment shall automatically terminate upon your death.

 

  (ii) Disability. The Company shall be entitled to terminate your employment
if, as a result of your incapacity due to physical or mental illness or injury,
you shall have been unable to perform your duties hereunder for a period of one
hundred eight-one (181) days in any twelve (12) month period (your
“Disability”).

 

  (iii) Cause. The Company may terminate your employment at any time for Cause
which, for purposes of this Agreement, shall mean (i) any act or omission which
constitutes a material breach by you of the terms of this Agreement, the
employment policies of the Parent Group, or applicable law governing the Parent
Group or your employment, (ii) the conviction of a felony or commission of any
act which would rise to the level of a felony, (iii) the conviction (or
commission of any act which would rise to the level of) a lesser crime or
offense that adversely impacts or potentially could impact upon the business or
reputation of the Parent Group in a material way, (iv) your willful violation of
specific lawful and material directives of the Parent that are not contrary to
this Agreement, (v) commission of a dishonest or wrongful act involving fraud,
misrepresentation or moral turpitude causing damage to the Company, its parent
and/or affiliates and subsidiaries, (vi) the willful failure to perform a
substantial part of your substantial job functions after written notice from the
Board requesting such performance, or (vii) material breach of fiduciary duty.

Anything to the contrary notwithstanding, you shall not be terminated for
“Cause” within the meaning of clauses (i) through (vii), above, unless written
notice stating the basis for the termination is provided to you and you are
given fifteen (15) days to cure the event that is the basis of such claim,
provided, however, the foregoing right to cure will not apply in the event of a
termination for Cause due to any of the acts described in clauses (ii), (iii) or
(v), above.

 

  (iv) Without Cause. The Company may terminate your employment at any time
without Cause; provided, however, that the Company provides you with notice of
its intent to terminate at least thirty (30) days in advance of the date of
termination. A non-renewal of this Agreement by the Company at the end of the
Employment Term on terms and conditions at least as favorable as specified in
this Agreement will be considered a termination without Cause. The parties
acknowledge and agree that good faith negotiations related to such renewal will
commence no later than June 30, 2017.

 

  (v) Voluntary Resignation. You may voluntarily terminate your employment
hereunder; provided, however, that in the event you are not terminating for Good
Reason pursuant to subparagraphs (vi) and (vii) below, you provide the Company
with notice of your intent to terminate at least twelve (12) months in advance
of the date of termination.

 

3



--------------------------------------------------------------------------------

  (vi) Good Reason. You may terminate your employment for Good Reason if
(i) (A) the scope of your position, authority or duties is materially adversely
changed (except for changes during a Notice Period as authorized under
Section 3(c) below), (B) your compensation under this Agreement is not paid or
your Base Salary or your Target Bonus is reduced below the levels specified in
Sections 2(a) and (b) or there is a material adverse change in your employee
benefits (excluding changes in any benefits plan where such changes apply
generally to participants in the plan), (C) you are notified by the Company that
you are required to relocate to a place more than 50 miles from your place of
employment in Hartford, Connecticut, (D) you are assigned duties that are
materially inconsistent with your position with the Company/Parent, (E) you are
required to report to anyone other than the Chief Executive Officer of the
Parent or any other individual that is not mutually agreeable to you and the
Company; (ii) you give the Company written notice of your intent to terminate
your employment as a result of such event and provide the specific reasons
therefore within sixty (60) days of such event occurring; (iii) the Company does
not make the necessary corrections within sixty (60) days of receipt of your
written notice; and (iv) you terminate employment no later than ten (10) days
following the end of such sixty (60) day period.

 

  (vii) Good Reason following a Change in Control. You may terminate your
employment for Good Reason if (i) during the twenty-four (24) month period
immediately following a Change in Control (A) the scope of your position,
authority or duties is materially adversely changed (except for changes during a
Notice Period as authorized under Section 3 (c) below), (B) your compensation
under this Agreement is not paid or your Base Salary or your Target Bonus is
reduced below the levels specified in Sections 2(a) and (b) or there is a
material adverse change in your employee benefits (excluding changes in any
benefits plan where such changes apply generally to participants in the plan),
(C) ) you are notified by the Company that you are required to relocate to a
place more than 50 miles from your current place of employment in Hartford,
Connecticut, (D) you are assigned duties that are materially inconsistent with
your position with the Company/Parent, (E) you are required to report to anyone
other than the Chief Executive Officer of the Parent or any other individual
that is not mutually agreeable to you and the Company, or (F) in the event that
any other person or entity acquires all or substantially all of the Parent
Group’s business, the Company fails to obtain the assumption of this Agreement
by the successor; (ii) you give the Company written notice of your intent to
terminate your employment as a result of such event and provide the specific
reasons therefore within sixty (60) days of your knowledge of such event
occurring; (iii) the Company does not make the necessary corrections within
sixty (60) days of receipt of your written notice; and (iv) you terminate
employment no later than ten (10) days following the end of such sixty (60) day
period. For purposes of this Agreement, the “Change in Control” will be deemed
to have occurred as of the first day any of the following events occur:

 

  1. Any person or entity is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the U.S. Securities Exchange Act of 1934, as amended), directly
or indirectly, of securities of the Parent representing 50% or more of the
combined voting power of the Parent’s then outstanding voting securities
entitled to vote generally in the election of directors (the “Outstanding Parent
Voting Securities”); provided, however, that for purposes of this
Section 3(a)(vii)(1), the following acquisitions shall not constitute a Change
in Control: (A) any acquisition directly from the Parent, (B) any acquisition by
the Parent, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Parent or any affiliate of the Parent, or (D) any
acquisition by any entity pursuant to a transaction which complies with clauses
(A), (B) and (C) of Section 3(a)(vii)(3) hereof;

 

4



--------------------------------------------------------------------------------

  2. Individuals who, as of the date of this Agreement, constitute the Board
(hereinafter referred to as the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Parent’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered a member of the Incumbent Board, excluding any individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person or entity other than the Board;

 

  3. Consummation of a reorganization, merger, share exchange, amalgamation,
recapitalization, consolidation or similar transaction by and among the Parent
and another person or entity, including, for this purpose, a transaction as a
result of which another person or entity owns the Parent or all or substantially
all of the Parent’s assets, either directly or through one or more subsidiaries
(a “Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Parent Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors (or equivalent management personnel) of the entity resulting from such
Business Combination or that, as a result of such Business Combination, owns the
Parent or all or substantially all of the Parent’s assets, either directly or
through one or more subsidiaries, in substantially the same proportions as their
ownership of the Outstanding Parent Voting Securities immediately prior to such
Business Combination, (B) no person or entity (excluding any entity resulting
from such Business Combination, or that, as a result of such Business
Combination, owns the Parent or all or substantially all of the Parent’s assets,
either directly or through one or more subsidiaries, or any employee benefit
plan (or related trust) of the foregoing) beneficially owns, directly or
indirectly, 50% or more of the then outstanding shares of common stock or the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors (or equivalent management personnel) of
the entity resulting from such Business Combination or that, as a result of such
Business Combination, owns the Parent or all or substantially all of the
Parent’s assets, either directly or through one or more subsidiaries, except to
the extent that such ownership existed with respect to the Parent prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors (or equivalent management personnel) of the entity resulting from such
Business Combination or that, as a result of such Business Combination, owns the
Parent or all or substantially all of the Parent’s assets, either directly or
through one or more subsidiaries, were members of the Incumbent Board at the
time of the execution of the initial agreement, or of the action of the Board,
pursuant to which such Business Combination is effected or approved; or

 

  4. Approval by the shareholders of the Parent of a complete liquidation or
dissolution of the Parent or the sale or other disposition of all or
substantially all of the Parent’s assets.

 

5



--------------------------------------------------------------------------------

  b) Any termination of your employment by the Company or by you under this
Section 3 (other than termination pursuant to Section 3(a)(i)) shall be
communicated by a written notice to the other party hereto indicating the
specific termination provision in this Agreement relied upon and specifying a
date of termination.

 

  c) The period between the date notice of termination is provided and your
termination date shall be referred to as the “Notice Period.” During any Notice
Period, the Company may, in its absolute discretion (i) require you to perform
only such portion of your normal duties as it may allocate to you from time to
time, (ii) require you not to perform any of your duties, (iii) require you not
to have any contact with customers or clients of the Company nor any contact
(other than purely social contact) with such employees of the Company as the
Company shall determine, (iv) exclude you from any premises of the Company,
and/or (v) require you to resign from all directorships and other offices that
you hold in connection with your employment with the Company (including any
directorships with subsidiaries or other affiliates of the Company) effective as
of any date during the Notice Period. If the Company elects to take any such
action, such election shall not constitute a breach by the Company of this
Agreement or Good Reason for you to terminate your Employment under Sections
3(a)(vi) or (vii) and you shall not have any claim against the Company in
connection therewith so long as, during the Notice Period, the Company continues
to pay to you your Base Salary, Annual Bonus and all of the other amounts
described in Section 2 of this Agreement.

 

4) Severance Payments and Other Benefits Following Termination of Employment

 

  a) In the event that your employment with the Company shall terminate for any
reason, and except as otherwise set forth in this Agreement, the Company’s sole
obligation under this Agreement shall be to pay to you any accrued but unpaid
Base Salary for services rendered to the date of termination, any bonus awarded
by the Compensation Committee in respect of a prior year’s target Annual Bonus
but not yet paid as of the date of termination, any accrued but unpaid expenses
required to be reimbursed under this Agreement, any unused vacation accrued to
the date of termination. For the sake of clarity, this Section 4(a) does not
limit any rights you may have under the Company’s retirement or welfare plans.

 

  b) Death. In the event your employment is terminated due to your death
pursuant to Section 3(a)(i), then in addition to the amounts provided under
Section 4(a) above:

 

  (i) Your beneficiary will be paid a pro-rata portion of your Annual Bonus that
you would have been entitled to receive for the calendar year in which your
termination occurs, based on the number of days you were employed by the Parent
Group during such year and calculated as if all targets were met, to be paid in
a lump sum no later than sixty (60) days following your termination; and

 

  (ii) All outstanding and unvested shares of restricted stock and restricted
stock units of the Common Stock of the Parent pursuant to the 2007 Long-Term
Equity Compensation Plan as it may be amended from time to time, or any
successor plan, unless prohibited by such successor plan (“Restricted Shares”),
shall immediately vest upon said termination.

 

  c) Disability. In the event that the Company terminates your employment due to
your disability, pursuant to Section 3(a)(ii), then in addition to the amounts
provided under Section 4(a) above:

 

6



--------------------------------------------------------------------------------

  (i) You will be paid a pro-rata portion of your Annual Bonus that you would
have been entitled to receive for the calendar year in which your termination
occurs, based on the number of days you were employed by the Parent Group during
such year and calculated as if all targets were met, to be paid in a lump sum no
later than sixty (60) days following your termination; and

 

  (ii) All outstanding and unvested Restricted Shares shall immediately vest
upon said termination.

 

  d) Termination by the Company without Cause. In the event that the Company
terminates your employment without Cause in accordance with the provisions of
Section 3(a)(iv) hereof, and conditioned on your compliance with this Agreement
during the Notice Period (but not for any other reason, including without
limitation under Sections 3(a)(i), (ii), (iii), or (v)), then in addition to the
amounts you have received during the Notice Period and any other amounts
provided in Section 4(a), but subject to your timely satisfaction of the
condition precedent in Section 4(h) below, the following will be provided to you
following the termination of the Notice Period:

 

  (i) You will be paid a lump sum amount equal to one year’s Base Salary at the
rate in effect immediately prior to said termination, to be paid no later than
sixty (60) days following your termination;

 

  (ii) With respect to the Annual Bonus for the calendar year prior to the
calendar year in which your termination occurs, you will be excused from the
requirement in Section 2(b) that you must be actively employed with the Company
on the date of disbursement in order to receive the Bonus;

 

  (iii) You will be paid an amount equal to the Annual Bonus that you would have
been entitled to receive for the calendar year in which your termination occurs,
calculated as if all targets were met, to be paid in a lump sum no later than
sixty (60) days following your termination;

 

  (iv) You will be paid a pro-rata portion of your Annual Bonus that you would
have been entitled to receive for the calendar year in which your termination
occurs, based on the number of days you were employed by the Parent Group during
such year and calculated as if all targets were met, to be paid in a lump sum no
later than sixty (60) days following your termination;

 

  (v) The Company will pay COBRA premiums to continue your coverage pursuant to
COBRA and the applicable insurance policies up and until the earlier of
(i) twelve (12) months from the date of termination, or (ii) the date upon which
you cease to be eligible for COBRA continuation coverage under applicable law
and the terms of the applicable policies. You agree to notify the Company in the
event that you obtain coverage with another employer group health plan that does
not contain any exclusions or limitations with respect to any pre-existing
condition, or if you become entitled to Medicare benefits; and

 

  (vi) In the event that the Company terminates your employment without Cause in
accordance with the provisions of Section 3(a)(iv), then for so long as you
shall remain in full compliance with the obligations set forth in Sections 7, 8,
9 and 10 below, and conditioned on such continued compliance, all Restricted
Shares previously granted to you which have not vested as of the date of your
termination, if any, shall continue to vest on the applicable dates set forth in
the applicable award agreements granting such Restricted Shares.

 

7



--------------------------------------------------------------------------------

  e) Termination by the Company without Cause Following Change in Control. In
the event that within twenty-four (24) months following a Change in Control as
defined in Section 3(a)(vii) (1 – 4) hereof the Company terminates your
employment without Cause, (but not for any other reason, including without
limitation under Sections 3(a)(i), (ii), (iii), or (v)) then in addition to the
amounts you have received during the Notice Period and any other amounts
provided in Section 4(a), but subject to your timely satisfaction of the
condition precedent in Section 4(h) below, the following will be provided to you
following the termination of the Notice Period:

 

  (i) You will be paid a lump sum amount equal to twelve (12) month’s Base
Salary at the rate in effect immediately prior to said termination, to be paid
no later than sixty (60) days following your termination;

 

  (ii) With respect to the Annual Bonus for the calendar year prior to the
calendar year in which your termination occurs, you will be excused from the
requirement in Section 2(b) that you must be actively employed with the Company
on the date of disbursement in order to receive the Bonus;

 

  (iii) You will be paid an amount equal to two times the Annual Bonus that you
would have been entitled to receive for the calendar year in which your
termination occurs, calculated as if all targets were met, to be paid in a lump
sum no later than sixty (60) days following your termination;

 

  (iv) You will be paid a pro-rata portion of your Annual Bonus that you would
have been entitled to receive for the calendar year in which your termination
occurs, based on the number of days you were employed by the Parent Group during
such year and calculated as if all targets were met, to be paid in a lump sum no
later than sixty (60) days following your termination;

 

  (v) The Company will pay COBRA premiums to continue your coverage pursuant to
COBRA and the applicable insurance policies up and until the earlier of
(i) twelve (12) months from the date of termination, or (ii) the date upon which
you cease to be eligible for COBRA continuation coverage under applicable law
and the terms of the applicable policies. You agree to notify the Company in the
event that you obtain coverage with another employer group health plan that does
not contain any exclusions or limitations with respect to any pre-existing
condition, or if you become entitled to Medicare benefits; and

 

  (vi) All outstanding and unvested Restricted Shares shall immediately vest
upon said termination.

 

  f) Termination by You for Good Reason. In the event that you terminate for
Good Reason in accordance with the provisions of Section 3(a)(vi) hereof, (but
not for any other reason, including without limitation under Sections 3(a)(i),
(ii), (iii), or (v)) then in addition to the amounts provided in Section 4(a),
but subject to your timely satisfaction of the condition precedent in
Section 4(h) below, the following will be provided to you:

 

  (i) You will be paid a lump sum amount equal to one (1) year’s Base Salary at
the rate in effect immediately prior to said termination, to be paid no later
than sixty (60) days following your termination;

 

  (ii) With respect to the Annual Bonus for the calendar year prior to the
calendar year in which your termination occurs, you will be excused from the
requirement in Section 2(b) that you must be actively employed with the Company
on the date of disbursement in order to receive the Bonus;

 

8



--------------------------------------------------------------------------------

  (iii) You will be paid an amount equal to the Annual Bonus that you would have
been entitled to receive for the calendar year in which your termination occurs,
calculated as if all targets were met, to be paid in a lump sum no later than
sixty (60) days following your termination;

 

  (iv) You will be paid a pro-rata portion of your Annual Bonus that you would
have been entitled to receive for the calendar year in which your termination
occurs, based on the number of days you were employed by the Parent Group during
such year and calculated as if all targets were met, to be paid in a lump sum no
later than sixty (60) days following your termination;

 

  (v) The Company will pay COBRA premiums to continue your coverage pursuant to
COBRA and the applicable insurance policies up and until the earlier of
(i) twelve (12) months from the date of termination, or (ii) the date upon which
you cease to be eligible for COBRA continuation coverage under applicable law
and the terms of the applicable policies. You agree to notify the Company in the
event that you obtain coverage with another employer group health plan that does
not contain any exclusions or limitations with respect to any pre-existing
condition, or if you become entitled to Medicare benefits; and

 

  (vi) In the event that you terminate for Good Reason in accordance with the
provisions of Section 3(a)(vi), then for so long as you shall remain in full
compliance with the obligations set forth in Sections 7, 8, 9 and 10 below, and
conditioned on such continued compliance, all Restricted Shares previously
granted to you which have not vested as of the date of your termination, if any,
shall continue to vest on the applicable dates set forth in the applicable award
agreements granting such Restricted Shares.

 

  g) Termination by You for Good Reason Following Change in Control. In the
event that within twenty-four (24) months following a Change of Control as
defined in Section 3(a)(vii) (1 – 4) hereof you terminate for Good Reason in
accordance with the provisions of Section 3(a)(vii) hereof, (but not for any
other reason, including without limitation under Sections 3(a)(i), (ii), (iii),
or (v)) then in addition to the amounts provided in Section 4(a), but subject to
your timely satisfaction of the condition precedent in Section 4(h) below, the
following will be provided to you:

 

  (i) You will be paid a lump sum amount equal to twelve (12) month’s Base
Salary at the rate in effect immediately prior to said termination, to be paid
no later than sixty (60) days following your termination;

 

  (ii) With respect to the Annual Bonus for the calendar year prior to the
calendar year in which your termination occurs, you will be excused from the
requirement in Section 2(b) that you must be actively employed with the Company
on the date of disbursement in order to receive the Bonus;

 

  (iii) You will be paid a pro-rata portion of your Annual Bonus that you would
have been entitled to receive for the calendar year in which your termination
occurs, based on the number of days you were employed by the Parent Group during
such year and calculated as if all targets were met, to be paid in a lump sum no
later than sixty (60) days following your termination;

 

9



--------------------------------------------------------------------------------

  (iv) You will be paid an amount equal to two (2) times the Annual Bonus that
you would have been entitled to receive for the calendar year in which your
termination occurs, calculated as if all targets were met, to be paid in a lump
sum no later than sixty (60) days following your termination;

 

  (v) The Company will pay COBRA premiums to continue your coverage pursuant to
COBRA and the applicable insurance policies up and until the earlier of
(i) twelve (12) months from the date of termination, or (ii) the date upon which
you cease to be eligible for COBRA continuation coverage under applicable law
and the terms of the applicable policies. You agree to notify the Company in the
event that you obtain coverage with another employer group health plan that does
not contain any exclusions or limitations with respect to any pre-existing
condition, or if you become entitled to Medicare benefits; and

 

  (vi) All outstanding and unvested Restricted Shares shall immediately vest
upon said termination.

 

  h) No severance benefits or payments provided pursuant to this Section 4,
other than the amounts described in Section 4(a), will be provided to you unless
you execute a waiver and release in the form specified in Exhibit A hereto (with
such changes as may be required due to change in applicable law or regulation)
within forty-five (45) days following your employment termination date and do
not revoke such release. To the extent required to avoid penalty taxes under
Section 409A of the Code, any payment or benefit payment hereunder shall
commence on the 60th day following your termination, including any payments that
would otherwise have been made prior to such date.

 

  i) In the event of any termination of your Employment by the Company, or by
you in conformity with this Agreement, you shall be under no obligation to seek
other employment, and there shall be no offset against amounts due you under
this Agreement on account of any remuneration attributable to any subsequent
employment you may obtain. Any amounts due under this Section 4 are considered
to be reasonable by the Company and not in the nature of a penalty.

 

5) Resignation from Directorships and Other Offices

In addition, upon your termination of employment with the Company for any
reason, you agree to resign from all directorships and other offices that you
hold in connection with your employment with the Company (including any
directorships with subsidiaries or other affiliates of the Company).

 

6) Conflict of Interest

During employment with the Company, you may not use your position, influence,
knowledge of Confidential Information or Trade Secrets or the Company’s assets
for personal gain. A direct or indirect financial interest (excluding
investments in mutual funds or other similar investment vehicles), including
joint ventures in or with a supplier, vendor, customer or prospective customer
without disclosure and the express written approval of the Chief Executive
Officer of the Parent is strictly prohibited during employment with the Company.

 

7) Confidential Information

 

  a)

As an executive of the Company, you will learn or have access to, or may assist
in the development of, highly confidential and sensitive information and trade
secrets about the Company, its operations, its subsidiaries and affiliates, its
employees, and its customers,

 

10



--------------------------------------------------------------------------------

  which are the property of the Company. Such Confidential Information and Trade
Secrets include but are not limited to: (i) financial and business information
relating to the Company, such as information with respect to costs, commissions,
fees, profits, expenses, sales, markets, mailing lists, strategies and plans for
future business, new business, product or other development, potential
acquisitions or divestitures, and new marketing ideas, (ii) product and
technical information relating to the Company, such as product formulations, new
and innovative product ideas, methods, procedures, devices, machines, equipment,
data processing programs, software, software codes, computer models, and
research and development projects, (iii) customer information, such as the
identity of the Company’s customers, the names of representatives of the
Company’s customers responsible for entering into contracts with the Company,
the amounts paid by such customers to the Company, specific customer needs and
requirements, specific customer risk characteristics, policy expiration dates,
policy terms and conditions, information regarding the markets or sources with
which insurance is placed, and leads and referrals to prospective customers,
(iv) personnel information, such as the identity and number of the Company’s
other employees, their salaries, bonuses, benefits, skills, qualifications, and
abilities, (v) any and all information in whatever form relating to any client
or prospective customer of the Company, including but not limited to, its
business, employees, operations, systems, assets, liabilities, finances,
products, and marketing, selling and operating practices, (vi) any information
not included in (i) or (ii) above which you know or should know is subject to a
restriction on disclosure or which you know or should know is considered by the
Company or the Company’s customers or prospective customers to be confidential,
sensitive, proprietary or a trade secret or is not readily available to the
public, and (vii) intellectual property, including inventions and copyrightable
works. Confidential Information and Trade Secrets are not generally known or
available to the general public, but have been developed, compiled or acquired
by the Company at its great effort and expense. Confidential Information and
Trade Secrets can be in any form: oral, written or machine readable, including
electronic files, but shall not include any information known generally to the
public or within the Company’s industry.

 

  b) You acknowledge and agree that the Company is engaged in a highly
competitive business and that its competitive position depends upon its ability
to maintain the confidentiality of the Confidential Information and Trade
Secrets which were developed, compiled and acquired by the Company at its great
effort and expense. You further acknowledge and agree that any disclosing,
divulging, revealing, or using of any of the Confidential Information and Trade
Secrets, other than in connection with the Company’s business or as appropriate
to carry out your duties for the Parent Group, will be highly detrimental to the
Company and cause it to suffer serious loss of business and pecuniary damage.

 

  c) Accordingly, you agree that you will not, while associated with the Company
and for so long thereafter as the pertinent information or documentation remains
confidential, for any purpose whatsoever, directly or indirectly use,
disseminate or disclose to any other person, organization or entity Confidential
Information or Trade Secrets, except as appropriate to carry out your duties as
an executive of the Parent and except (i) as expressly authorized by the Chief
Executive Officer of the Company, (ii) appropriate to enforce the terms of this
Agreement, or (iii) required by law or legal process; provided, that you give
notice to the Company promptly on becoming aware of any obligations to disclose
such information under this provision, and not less than ten days prior to
making any such disclosure.

 

  d)

Immediately upon the termination of employment with the Company for any reason,
or at any time the Company so requests, you will return to the Company (i) any
originals and

 

11



--------------------------------------------------------------------------------

  all copies of all files, notes, documents, slides (including transparencies),
computer disks, printouts, reports, lists of the Company’s clients or leads or
referrals to prospective clients, and other media or property in Employee’s
possession or control which contain or pertain to Confidential Information or
Trade Secrets, and (ii) all property of the Company, including, but not limited
to, supplies, keys, access devices, books, identification cards, computers,
telephones and other equipment.

 

8) Intellectual Property

 

  a) You agree that all inventions, improvements, products, designs,
specifications, trademarks, service marks, discoveries, formulae, processes,
software or computer programs, modifications of software or computer programs,
data processing systems, analyses, techniques, trade secrets, creations, ideas,
work product or contributions thereto, and any other intellectual property,
regardless of whether patented, registered or otherwise protected or
protectable, and regardless of whether containing or constituting Trade Secrets
or Confidential Information as defined in this Agreement (referred to
collectively as “Intellectual Property”), that were conceived, developed or made
by you during the period of your employment by the Company and that relate
directly to the Company’s insurance and reinsurance business and any other
business in which the Company was engaged as of the date of your termination of
employment with the Company (the “Proprietary Interests”), shall belong to and
be the property of the Company.

 

  b) You further covenant and agree that you will (i) promptly disclose such
Intellectual Property to the Company, (ii) make and maintain for the Company,
adequate and current written records of your innovations, inventions,
discoveries and improvements, (iii) assign to the Company, without additional
compensation, the entire rights to Intellectual Property for the United States
and all foreign countries, (iv) execute assignments and all other papers and do
all acts necessary to carry out the above, including enabling the Company to
file and prosecute applications for, acquire, ascertain and enforce in all
countries, letters patent, trademark registrations and/or copyrights covering or
otherwise relating to Intellectual Property and to enable the Company to protect
its proprietary interests therein, and (v) give testimony, at the Company’s
expense, in any action or proceeding to enforce rights in the Intellectual
Property.

 

  c) You further covenant and agree that it shall be conclusively presumed as
against you that any Intellectual Property related to the Proprietary Interests
described by you in a patent, service mark, trademark, or copyright application,
disclosed by you in any manner to a third person, or created by you or any
person with whom you have any business, financial or confidential relationship,
within one (1) year after cessation of your employment with the Company, was
conceived or made by you during the period of employment by the Company and that
such Intellectual Property be the sole property of the Company.

 

  d) Nothing in this Section 8 shall be construed as granting or implying any
right to you under any patent or unpatented intellectual property right of the
Company, or your right to use any invention covered thereby.

 

  e)

In the event that you are requested or required (by oral questions,
interrogatories, requests for information or documents, subpoena or similar
process) to disclose any information protected by Sections 7 and 8
(collectively, “Restricted Material,”) you agree to provide the Company with
prompt notice of such request(s) so that the Company may seek an appropriate
protective order or other appropriate remedy and/or waive your compliance with
the provisions of this Agreement. In the event that such protective order or
other remedy is not obtained, or that the Company grants a waiver hereunder, you
may furnish

 

12



--------------------------------------------------------------------------------

  that portion (and only that portion) of the Restricted Material which you are
legally compelled to disclose and will exercise your reasonable best efforts to
obtain reliable assurance that confidential treatment will be accorded any
Restricted Material so furnished.

 

9) Non-Competition

 

  a) You acknowledge and agree that the Company is engaged in a highly
competitive business and that by virtue of your senior executive position and
responsibilities with the Company and your access to the Confidential
Information and Trade Secrets, engaging in any business which is directly
competitive with the Company during the 12-month period following the
termination of your employment will cause it great and irreparable harm.

 

  b) Accordingly, you covenant and agree that during the Employment Term and for
a period of twelve (12) months after such employment ends for any reason
whatsoever, whether voluntarily or involuntarily and whether with or without
cause, you will not, without the express written consent of the Chief Executive
Officer of the Parent, directly or indirectly, own, manage, operate or control,
or be employed in the same or substantially the same position or duties as the
position(s) held by you with the Company or the Parent, by any company or entity
engaged in the insurance or reinsurance business in which the Company is engaged
or has announced an intention to become engaged as of the date of termination of
employment, and for which you had responsibility or about which you had
knowledge of or access to Confidential Information and Trade Secrets. In
recognition of the nature of the Company’s business which includes the sale of
its products and services throughout the areas of Bermuda, Zurich, Switzerland
and New York, NY, and in the nature of your senior executive position, this
restriction shall only apply throughout Bermuda, Zurich, Switzerland and a 50
mile radius from the Company’s offices in New York, NY. In the event that the
Company exercises its right to relieve you of your normal duties during the
Notice Period as set forth and described in Section 3(c) of this Agreement (a
“Garden Leave Period”), then the twelve (12) month non-competition period shall
be reduced on a day-for-day basis by any such Garden Leave Period.

 

10) Non-Solicitation of Employees

 

  a) You acknowledge and agree that solely as a result of employment with the
Company, and in light of the broad responsibilities of such employment which
include working with other employees of the Company, you have and will come into
contact with and acquire Confidential Information and Trade Secrets regarding
other employees of the Company, and will develop relationships with those
employees.

Accordingly, you covenant and agree that during the Employment Term and for a
period of twelve (12) months after such employment ends for any reason
whatsoever, whether voluntarily or involuntarily and whether with or without
cause, you will not, either on your own account or on behalf of any person,
company, corporation, or other entity, directly or indirectly, solicit any
employee of the Company to leave employment with the Company. This restriction
shall apply to those employees of the Company with whom you came into contact or
about whom you obtained Confidential Information or Trade Secrets during the
last two (2) years of your employment with the Company.

 

11) Enforcement

 

  a)

The parties acknowledge and agree that compliance with the covenants set forth
in this Agreement is necessary to protect the Confidential Information and Trade
Secrets,

 

13



--------------------------------------------------------------------------------

  business and goodwill of the Company, and that any breach of this Agreement
will result in irreparable and continuing harm to the Company, for which money
damages may not provide adequate relief. Accordingly, in the event of any breach
or anticipatory breach of this Agreement by you, or your claim in a declaratory
judgment action that all or part of this Agreement is unenforceable, the parties
agree that the Company shall be entitled to the following particular forms of
relief as a result of such breach, in addition to any remedies otherwise
available to it at law or equity: (a) injunctions, both preliminary and
permanent, enjoining or restraining such breach or anticipatory breach, and you
consent to the issuance thereof forthwith and without bond by any court of
competent jurisdiction; and (b) recovery of all reasonable sums and costs,
including attorneys’ fees, incurred by the Company to defend or enforce the
provisions of this Agreement if you argue that such covenants are unreasonable
or unenforceable.

 

  b) The parties hereto hereby declare that it is impossible to measure in money
the damages that will accrue to the Company by reason of your failure to perform
any of your obligations under Sections 7, 8, 9, and 10. Accordingly, if the
Company institutes any action or proceeding to enforce the provisions hereof, to
the extent permitted by applicable law, you hereby waive the claim or defense
that the Company has an adequate remedy at law, and you shall not urge in any
such action or proceeding the defense that any such remedy exists at law. The
foregoing rights shall be in addition to any other rights and remedies available
to the Company under law or in equity.

 

  c) If any of the covenants contained in Sections 7, 8, 9, and 10, or any part
thereof, is construed to be invalid or unenforceable, the same shall not affect
the remainder of the covenant or covenants, which shall be given full effect,
without regard to the invalid portion(s). In addition, if any of the covenants
contained in Sections 7, 8, 9, and 10 hereof, or any part thereof, is held by
any person or entity with jurisdiction over the matter to be invalid or
unenforceable because of duration of such provision or the geographical area
covered thereby, the parties agree that such person or entity shall have the
power to reduce the duration and/or geographical area of such provision and, in
its reduced form, said provisions shall then be enforceable.

 

  d) It is understood and agreed that no failure or delay by the Company in
exercising any right, power or privilege contained in Sections 7, 8, 9, and 10
shall operate as a waiver thereof, nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
right, power or privilege contained in Sections 7, 8, 9, or 10.

 

  e) It is understood and agreed that references to the “Company” in the
foregoing Sections 7, 8, 9 and 10 include the Company, the Parent and its
affiliates.

 

12) Disclosure of Agreement; Disclosure of New Employment

You agree that you will promptly disclose the existence of this Agreement and
the post-employment restrictions contained herein to all subsequent employers
until all such covenants have expired.

 

13) Confidential Information Belonging to Others

You affirm that you have informed the Company of any restrictive covenant or
other contract or agreement of any kind which would prohibit, restrict or limit
your employment with the Company. If you learn or become aware or are advised
that you are subject to an additional actual or alleged restrictive covenant or
other prior agreement which may prohibit or restrict employment by the Company,
you shall immediately notify the Company of the same. You

 

14



--------------------------------------------------------------------------------

agree that you shall not disclose to the Company, use for the Company’s benefit,
or induce the Company to use any trade secret or confidential information you
may possess or any Intellectual Property belonging to any former employer or
other third party.

 

14) Choice of Forum

The Parent is an international insurance company, and has subsidiaries that
conduct business in the United States (including New York) and other countries.
You and the Company are desirous of having any disputes resolved in a forum
having a substantial body of law and experience with the matters contained
herein. As a result, you and the Company have a strong interest in providing a
single forum and governing law for the convenience of you and the Company to
resolve any and all legal claims. In addition, you recognize that the Company’s
and the Parent’s savings from limiting the forum for legal claims allow them and
their affiliates to maintain lower business expenses, which help all of them
provide more cost effective and competitive insurance products and services. For
all of these reasons, you and the Company agree that any action or proceeding
brought in any court or other forum with respect to this Agreement and
Employee’s employment shall be brought exclusively in the Supreme Court of the
State of New York, New York County, or in the United States District Court for
the Southern District of New York, or in any other court of competent
jurisdiction sitting in the County and State of New York, and the parties agree
to the personal jurisdiction thereof. The parties hereby irrevocably waive any
objection they may now or hereafter have to the laying of venue of any such
action in the said court(s), and further irrevocably waive any claim they may
now or hereafter have that any such action brought in said court(s) has been
brought in an inconvenient forum. The parties recognize that, should any dispute
or controversy arising from or relating to this agreement be submitted for
adjudication to any court or other third party, the preservation of the secrecy
of Confidential Information or Trade Secrets may be jeopardized. Consequently,
the parties agree that all issues of fact shall be tried without a jury.

 

15) Governing Law

You and the Company agree that for the reasons recited in the foregoing
paragraph 14, this Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York, without regard to its conflict of laws
provisions.

 

16) Section 409A

You and the Company understand and agree that certain payments contemplated by
this Agreement may be “nonqualified deferred compensation” for purposes of
Section 409A of the Code. No nonqualified deferred compensation payable
hereunder shall be paid or be subject to acceleration or to any change in the
specified time or method of payment, except as otherwise provided under this
Agreement and consistent with Section 409A of the Code. Notwithstanding any
other provision of this Agreement to the contrary, and to the extent required by
Section 409A of the Code (as amended from time to time), in the event that
payment of nonqualified deferred compensation made pursuant to this Agreement is
based upon or attributable to your termination of employment and you are at the
time of your termination a “Specified Employee,” then any payment of
nonqualified deferred compensation otherwise required to be made to you shall be
deferred and paid in a lump sum to you on the day after the date that is six
(6) months from the date of your “Separation from Service” within the meaning of
Section 409A of the Code; provided, however, if you die prior to the expiration
of such six (6) month period, payment to your beneficiary shall be made as soon
as practicable following your death. You will be a “Specified Employee” for
purposes of this Agreement if, on the date of your Separation from Service, you
are an individual who is, under the method of determination adopted by the
Company designated as,

 

15



--------------------------------------------------------------------------------

or within the category of employees deemed to be, a “specified employee” within
the meaning and in accordance with Treasury Regulation Section 1.409A-1(i). The
Company shall determine in its sole discretion all matters relating to who is a
“Specified Employee” and the application of and effects of the change in such
determination.

 

17) Indemnification

The Parent shall indemnify you to the same extent and by the same means as
provided to other officers generally (excluding the Parent’s Chief Executive
Officer).

 

18) Miscellaneous

 

  a) Any notice or other communication required or permitted under this
Agreement shall be effective only if it is in writing and shall be deemed to be
given when delivered personally or three days after it is mailed by registered
or certified mail, postage prepaid, return receipt requested or one day after it
is sent by a reputable overnight courier service and, in each case, addressed to
the relevant party at the address provided for such party on the first page
hereof, or to such other address as any party hereto may designate by notice to
the other in accordance with the foregoing.

 

  b) This Agreement constitutes the entire agreement among you and the Company,
the Parent and any affiliate with respect to your employment by the Company, and
supersedes and is in full substitution for any and all prior understandings or
agreements with respect to your employment including, but not limited to, the
letter agreement dated February 6, 2012 between you and the Company. This
Agreement shall be binding upon execution by both parties, it being understood
and agreed that your employment shall not commence under this Agreement until
January 1, 2015. Notwithstanding the foregoing, the terms and conditions of the
letter agreement dated July 5, 2013 between you and the Company shall remain in
effect throughout the duration of your secondment to AXIS Re Europe at its
office in Zurich, Switzerland in the capacity of Chief Executive Officer of AXIS
Reinsurance.

 

  c) This Agreement may be amended only by an instrument in writing signed by
the parties hereto, and any provision hereof may be waived only by an instrument
in writing signed by the party against whom or which enforcement of such waiver
is sought. Any amendment to this Agreement must comply with the requirements of
Section 409A of the Code.

 

  d) The Company shall withhold from any compensation and benefits payable under
this Agreement all applicable U.S. federal, state, local, or other taxes.

 

  e) Except as otherwise set forth herein, in the event of any contest or
dispute between you and the Company with respect to this Agreement, each of the
parties shall be responsible for their respective legal fees and expenses.

 

  f) If any term or provision of this Agreement is declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, such term or provision shall immediately become null and void,
leaving the remainder of this Agreement in full force and effect.

 

  g)

Except as otherwise provided in this Agreement, this Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
heirs, representatives, successors and assigns. Your rights and benefits under
this Agreement are personal to you and no such right or benefit shall be subject
to voluntary or involuntary alienation,

 

16



--------------------------------------------------------------------------------

  assignment or transfer; provided, however, that nothing in this Section 18
shall preclude you from designating a beneficiary or beneficiaries to receive
any benefit payable on your death.

 

  h) The headings in this Agreement are inserted for convenience of reference
only and shall not be a part of or control or affect the meaning of any
provision hereof.

 

  i) Except as otherwise expressly set forth in this Agreement, to the extent
necessary to carry out the intentions of the parties hereunder, the respective
rights and obligations of the parties hereunder shall survive any termination of
your employment or expiration or termination of this Agreement.

 

  j) Nothing in this Agreement shall be construed as giving you any claim
against any specific assets of the Company, Parent or any affiliate or as
imposing any trustee relationship upon the Company in respect of you. The
Company shall not be required to establish a special or separate fund or to
segregate any of its assets in order to provide for the satisfaction of its
obligations under this Agreement. Your rights under this Agreement shall be
limited to those of an unsecured general creditor of the Company, Parent and its
affiliates;

 

  k) Both parties, through their respective counsel, have participated in the
preparation of this Agreement and its Exhibit A. Accordingly, both parties shall
be deemed to be the drafter of this Agreement or its Exhibit A for purposes of
construing their provisions. The language in all parts of this Agreement and its
exhibits shall be interpreted according to its fair meaning, and shall not be
interpreted for or against either of the Parties as the drafter of the language.

If the terms of this Agreement meet with your approval, please sign and return
one copy to the Company.

[signatures on following page]

 

17



--------------------------------------------------------------------------------

AXIS SPECIALTY U.S. SERVICES, INC. By:

/s/ Noreen McMullan

Name: Noreen McMullan Title: Executive Vice President

 

Accepted and Agreed as of the date first set forth above:

/s/ John D. Nichols, Jr.

John D. Nichols, Jr.

 

18



--------------------------------------------------------------------------------

Exhibit A to Employment Agreement

GENERAL RELEASE AND WAIVER

In consideration of the payment by AXIS Specialty U.S. Services, Inc. (the
“Company”) to or for the benefit of John D. Nichols, Jr. of the payments and
benefits set forth in that certain Employment Agreement by and between John D.
Nichols, Jr. (“Executive”) and the Company effective January 1, 2015
(“Employment Agreement”), and in compliance with the terms of the Employment
Agreement, Executive hereby makes and delivers to the Company this General
Release and Waiver (“Release”) as set forth herein:

Release of All Claims

Executive voluntarily, knowingly and willingly on behalf of himself, his heirs,
executors, administrators, successors and assigns, hereby irrevocably and
unconditionally release the Company, its parents, their subsidiaries, divisions
and affiliates, together with their respective owners, assigns, agents,
directors, partners, officers, employees, consultants, shareholders, attorneys
and representatives, and any of their predecessors and successors and each of
their estates, heirs and assigns (collectively, the “Company Releasees”) from
any and all charges, complaints, claims, liabilities, obligations, promises,
agreements, causes of action, rights, costs, losses, debts and expenses of any
nature whatsoever, known or unknown, which he or his heirs, executors,
administrators, successors or assigns ever had, now have or hereafter can, will
or may have (either directly, indirectly, derivatively or in any other
representative capacity) against the Company or any of the other Company
Releasees by reason of any matter, cause or thing whatsoever arising on or
before the date this General Release and Waiver is executed by Executive. In
addition, this Release includes, without limitation, any rights or claims
relating in any way to any and all employment relationships between Executive
and the Company or any of the Company Releasees, or the termination thereof,
arising under the Employment Act 2000 of Bermuda, the Human Rights Act 1981 of
Bermuda, Title VII of the Civil Rights Act of 1964, Sections 1981 through 1988
of Title 42 of the United States Code, The Employee Retirement Income Security
Act of 1974 (“ERISA”) (except for any vested benefits under any tax qualified
benefit plan), The Immigration Reform and Control Act, The Americans with
Disabilities Act of 1990, The Age Discrimination in Employment Act of 1967
(“ADEA”), The Workers Adjustment and Retraining Notification Act, The Fair
Credit Reporting Act, New York State Human Rights Law, New York Human Rights
Law, New York Rights of Persons With Disabilities, New York Confidentiality of
Records of Genetic Tests, New York Whistleblower Law, New York Statutory
Provision Regarding Retaliation/Discrimination for Filing a Workers’
Compensation Claim, New York Adoptive Parents’ Child Care Leave Law, New York
Smokers’ Rights Law, New York Equal Pay Law, New York AIDS Testing
Confidentiality Act, New York Nondiscrimination Against Genetic Disorders Law,
New York Bone Marrow Leave Law, New York Equal Rights Law, New York
Confidentiality of Records of Genetic Tests, New York Executive Law Section 290
et seq., The New York State Labor Relations Act, the general regulations of the
New York State Division of Human Rights, The New York Labor Law, The New York
Wage Hour and Wage Payment Laws, The New York Minimum Wage Law, as amended, The
New York City Administrative Code, New York State Public Employee Safety and
Health Act, New York Executive Law §290 et seq., the New York City Charter and
Administrative Code, New York Labor Law §740 et seq., the New York Legal
Activities Law, New York Labor Law §201-d, the New York occupational safety and
health laws, the New Jersey Law Against Discrimination – N.J. Rev. Stat. §10:5-1
et seq,, New Jersey Statutory Provision Regarding Retaliation/Discrimination for
Filing a Workers’ Compensation Claim – N.J. Rev. Stat. §34:15-39.1 et seq., New
Jersey Family Leave Act – N.J. Rev. Stat. §34:11B-1 et seq., New Jersey Smokers’
Rights Law – N.J. Rev. Stat. §34:6B-1 et seq., New Jersey Equal Pay Act – N.J.
Rev. Stat. §34:11-56.1 et seq., New Jersey Genetic Privacy Act – N.J. Rev. Stat.
Title 10, Ch. 5, §10:5-

 

19



--------------------------------------------------------------------------------

43 et seq., New Jersey Conscientious Employee Protection Act (Whistleblower
Protection) – N.J. Stat. Ann. §34:19-3 et seq., New Jersey Wage Payment and Work
Hour Laws, The New Jersey Public Employees’ Occupational Safety and Health Act-
N.J. Stat. Ann. §34:6A-25 et seq., New Jersey Fair Credit Reporting Act, and the
New Jersey laws regarding Political Activities of Employees, Lie Detector Tests,
Jury Duty, Employment Protection, and Discrimination, and any other federal,
state or local law, statute, rule, regulation, or ordinance, any public policy,
contract, tort, or common law whether of any state in the United States or
Bermuda; or any basis for recovering costs, fees, or other expenses including
attorneys’ fees incurred in these matters. Notwithstanding anything in this
Release to the contrary, Executive is not waiving, and shall not be deemed to
have waived, any entitlements under the terms of the Employment Agreement, the
Company’s Bye-Laws or the applicable terms of any other agreement, plan or
program of the Company or its affiliates that survive a termination of
employment.

Acknowledgements and Affirmations

Executive affirms and agrees that the Company has fulfilled all of its
obligations to him under Bermudan employment law, including without limitation
the Employment Act 2000 as may be amended from time to time, and has not
violated his rights under Bermudan employment law. Executive affirms and
acknowledges that the payments, that are referenced in this Release fully,
fairly and finally compensate him for any and all monies that may be due or
become to him under Bermudan law in connection with his employment or
termination of his employment, including without limitation any severance
allowance or repatriation expenses.

By signing this Release, Executive represents that Executive has not commenced
or joined in any claim, charge, action or proceeding whatsoever against the
Company or any of the Company Releasees with respect to the matters released
hereby. Executive further represents that he will not be entitled to any
personal recovery in any action or proceeding of any nature whatsoever against
the Company or any of the other Company Releasees that may be commenced on his
behalf arising out of any of the matters released hereby.

Executive also affirms that he has been paid and/or has received all
compensation, wages, bonuses and/or commissions to which he may be entitled
prior to the date hereof except as expressly provided in, or preserved by, this
Release and Section 4 of the Employment Agreement. Executive affirms he has been
granted any leave to which he was entitled under the Employment Act 2000 of
Bermuda, the Family and Medical Leave Act or similar state or local leave or
disability accommodation laws. Executive further affirms that he has no
unreported workplace injuries or occupational diseases. The Company acknowledges
that it shall comply with Section 4 of the Employment Agreement.

Return and Possession of Property

Executive affirms that he has returned all of the Company’s property, documents,
and/or any confidential information in his possession or control to which he is
not entitled.

Effect of Violation by Executive of Employment Agreement

Executive affirms and acknowledges that the provisions of Sections 7-10 of the
Employment Agreement remain in full force and effect as to him according to
their terms.

No Admission by Company

The Company’s acceptance and acknowledgement of this Release and the payments
and benefits set forth herein are not, and shall not be construed as, any
admission of liability or wrongdoing on the part of the Company or any of the
Company Releasees.

 

20



--------------------------------------------------------------------------------

Revocation Rights

EXECUTIVE IS ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER
THIS GENERAL RELEASE AND WAIVER. EXECUTIVE ALSO IS ADVISED TO CONSULT WITH AN
ATTORNEY PRIOR TO HIS SIGNING OF THIS GENERAL RELEASE AND WAIVER.

EXECUTIVE MAY REVOKE THIS GENERAL RELEASE AND WAIVER FOR A PERIOD OF SEVEN
(7) CALENDAR DAYS FOLLOWING THE DAY HE SIGNS THIS AGREEMENT AND GENERAL RELEASE.
ANY REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO THE AXIS
GENERAL COUNSEL AND STATE, “I HEREBY REVOKE MY ACCEPTANCE OF OUR AGREEMENT AND
GENERAL RELEASE.” THE REVOCATION MUST BE PERSONALLY DELIVERED TO THE GENERAL
COUNSEL OR HIS/HER DESIGNEE, OR MAILED TO THE GENERAL COUNSEL AND POSTMARKED
WITHIN SEVEN (7) CALENDAR DAYS AFTER EXECUTIVE SIGNS THIS AGREEMENT AND GENERAL
RELEASE.

EXECUTIVE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE, DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL UP TO TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
EXECUTIVE HAS OR MIGHT HAVE AGAINST RELEASEES.

Descriptive Headings

The Section headings contained herein are for reference purposes only and will
not in any way affect the meaning or interpretation of this Release.

Enforceability

It is the desire and intent of the parties that the provisions of this General
Release and Waiver shall be enforced to the fullest extent permissible. In the
event that any one or more of the provisions of this General Release and Waiver
is held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder hereof will not in any way be affected or
impaired thereby and any such provision or provisions will be enforced to the
fullest extent permitted by law.

Each Party the Drafter

This General Release and Waiver, and the provisions contained in it, shall not
be construed or interpreted for, or against, any party to this General Release
and Waiver because that party drafted or caused that party’s legal
representatives to draft any of its provisions.

Governing Law

This General Release and Waiver shall be governed by, and construed and enforced
in accordance with, the laws of New York, without reference to its choice of law
rules. The parties hereby irrevocably consent to the jurisdiction of New York
and courts located in New York for purposes of resolving any dispute under this
General Release and Waiver and expressly waive any objections as to venue in any
such courts.

 

21



--------------------------------------------------------------------------------

No Other Assurances

Executive affirms and acknowledges that he has not relied on any
representations, promises, or agreements of any kind made to him in connection
with his decision to execute and deliver this General Release and Waiver, except
for those set forth in or expressly referenced herein.

Now therefore, intending to be fully and irrevocably bound by the terms hereof,
Executive has executed this General Release and Waiver and has delivered it to
AXIS Capital Holdings Limited as of this     day of             , 20    .

 

Executed and delivered by:

    Accepted by:       AXIS SPECIALTY U.S. SERVICES, INC.

By:

 

 

    By:  

 

 

Executive

     

 

22